Title: From Thomas Jefferson to Gouverneur Morris, 25 December 1800
From: Jefferson, Thomas
To: Morris, Gouverneur



Sir
Washington Dec. 25. 1800.

I recieved last night from Colo. Wm. S. Smith the inclosed letters & documents with his request to lay them before the Senate, for their satisfaction on the subject of his late nomination. if the Senate had been in the course of daily meeting, it would have been my duty to have done so, that they might have been regularly referred to the committee of which you are chairman. but as you are instructed to seek testimony on this subject, and may perhaps proceed in this during the recess of the Senate, I suppose it regular to hand them to you directly, and that the object which Colo. Smith must naturally have at heart, of having them read in Senate to satisfy their minds can be answered by reading them when your report comes in. I have the honor to be with great respect Sir
Your most obedt. humble servt

Th: Jefferson

